Title: From George Washington to Thomas Smith, 10 September 1785
From: Washington, George
To: Smith, Thomas

 

Sir,
Mount Vernon 10th Septr 1785.

My last letter to you was so full, that I should not have troubled you again at this early period, but to observe as I did before, that upon reading the Proclamation which I then enclosed (and which I had scar[c]e time to run over before it was dispatched), it appeared to me that as it forbid in general terms, the settlement of Lands upon the western waters, it might be necessary for me to adduce the subsequent Act of the Kings Governor; by which the military rights under that proclamation were recognized, & exempted from the restriction thereof. Accordingly, I wrote to our Attorney General Mr Randolph, for a certified copy thereof; under which the warrants for surveying these claims were directed to be issued; but in some measure he misconceived my request. However, his answer and reasoning applies with as much force to the order of Council, as it does to the instruction which gave rise to it; I therefore send his letters, with a Certificate of the Governor & the seal of the Commonwealth to give validity to the Acts wch have been already forwar[d]ed to you from the registers Office, under the direction of Mr Harvie.
My title to the Land in dispute, in my own judgment, is so clear, that I can scarce conceive what my opponents will urge, that can have the least weight with an impartial Court & Jury; but as I apprehend there will be some management in obtaining the latter, it may not be amiss to apprize you, that from my best information (& a gentleman on whom I can depend, told me that he had it from Mr prothonotary Scott, brother to my principal opponant) a majority of the Occupants settled on the Land after my Patent had actually issued, & consequently in his opinion, could not have the shadow of a claim. Putting my military right then, & all the steps which were taken in consequence of it, out of the question; my improvement (admitting there never was more than one) which stands on the Land to this day, & which was acknowledged by themselves to be there when the Defendants first came to it, will entitle me, for settlement & preemption rights, to 1400 acres under our Laws, as you may perceive by the authentic documents already sent you: and these 1400 acres, without the aid of an irregular form & unnatural

extension, would comprehend James Scott’s farm, & I presume all those which were seated before I obtained my Patent. It appears to me therefore that in one way or other, they must be overthrown.
It has been reported to me (and as report only I give it) that the Defendants are preparing to remove off. Whether, if true, the measure proceeds from a conviction of the futility of their claim—or that they mean to be prepared against the worst—or, as it was said whilst I was out, their only design was to gain time, I shall not decide: but be it as it may, as they have withheld the Land from me ten or twelve years after all the admonition I could give, & the favorable offers which have been made them—& finally have put me to the expence & trouble of bringing & supporting Ejectments, it is my wish & desire, whether they leave the land voluntarily, or are compelled to do so by a course of Law, that you will sue them respectively for Trespasses, rents or otherwise as you shall judge best & most proper to obtain justice for me. I should be glad to hear that this & my former letter had got safe to hand. I am Sir &c.

G: Washington

